1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   MECCA MADEINA SWINTON,                        CASE NO. 19cv245-LAB

12                                 Petitioner,
                                                   ORDER GRANTING MOTION TO
                       vs.                         DISMISS PETITION AS MOOT [Dkt. 7];
13
     MATTHEW WHITAKER, et al.,                     ORDER VACATING HEARING
14
                                Respondents.
15
16         Petitioner’s Motion to Dismiss is GRANTED (Dkt. 7), and the underlying Petition
17   for Writ of Habeas Corpus is DENIED AS MOOT (Dkt. 2). The hearing currently set for
18   February 8, 2019 is VACATED. No appearances will be necessary on February 8, 2019.
19         IT IS SO ORDERED.
20   Dated: February 6, 2019
                                                 HONORABLE LARRY ALAN BURNS
21                                               Chief United States District Judge
22
23
24
25
26
27
28



                                             -1-
